COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Bray and Bumgardner
Argued at Chesapeake, Virginia


DANIEL SCOTT PIELA
                                          MEMORANDUM OPINION * BY
v.   Record No. 0550-99-1                  JUDGE RICHARD S. BRAY
                                               APRIL 4, 2000
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF GLOUCESTER COUNTY
                   William H. Shaw, III, Judge

          Andrea K. Amy-Pressey for appellant.

          Donald E. Jeffrey, III, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.


     Daniel Scott Piela (defendant) was convicted in a bench trial

of obstructing justice in violation of Code § 18.2-460(A). 1

Appealing to this Court, he challenges the sufficiency of the

evidence to support the conviction.   Finding no error, we affirm

the trial court.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.



     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     1
       Although both the warrant and conviction order reference
Code § 18.2-460 generally, the warrant alleges conduct
proscribed by paragraph (A) of the statute and the briefs and
oral argument addressed only that provision.
                                  I.

     "On appeal, 'we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom.'"   Archer v. Commonwealth,

26 Va. App. 1, 11, 492 S.E.2d 826, 831 (1997) (citation omitted).

The credibility of the witnesses, the weight accorded testimony,

and the inferences drawn from the proven facts are matters to be

determined by the fact finder.    See Long v. Commonwealth, 8 Va.

App. 194, 199, 379 S.E.2d 473, 476 (1989).   The judgment of the

trial court will not be disturbed unless plainly wrong or

unsupported by the evidence.   See Code § 8.01-680.

     On November 21, 1998, Gloucester County Sheriff's Deputy

Lawrence Stolk, a "watch commander" at the local jail, was on duty

when a "small riot" erupted in the "dayroom" of the "maximum

security cell block," then housing "10 to 12" inmates in four

cells.   Stolk immediately initiated a "lockdown," which required

all inmates "to go back into their separate cells."    After "[a]

lot of noise, . . . complaining, . . . and cursing," jail staff

"got them all back in," the cell doors were electronically closed

and locked, and Stolk departed the area.

     Within minutes, Stolk "got a call to come back."    Returning,

he observed defendant "standing in the doorway" of his cell,

"holding the door open."   As Stolk watched, defendant "took one of

his plastic shoes and put it in the locking mechanism to stop the

door from closing," resulting in a "grinding sound."    Uncertain

                                 - 2 -
"what kind of damage had been done" to the door, Stolk decided to

temporarily relocate defendant pending investigation.   However,

when Stolk approached defendant, then inside his cell, and

requested him to "get . . . out of the bed," defendant "cursed"2

Stolk and repeatedly refused to cooperate.   Finally, Stolk, aided

by two deputies, "put [defendant] up against the wall," applied "a

come-along hold," and removed him from the cell.   Defendant

physically "resisted" and "curse[d] all the time," reminding Stolk

that "he wouldn't be in jail forever" and threatening to "take

care of" him when "he had the chance."

     Defendant argues on appeal that such "conduct did not oppose,

impede or resist the officer's efforts to ensure a secure prison"

but only offended and insulted Stolk.

                               II.

     Code § 18.2-460(A) provides, in pertinent part, that "[i]f

any person without just cause knowingly obstructs . . . any law

enforcement officer in the performance of his duties or refuses

without just cause to cease such obstruction when requested to do

so by such . . . law enforcement officer, he shall be guilty of a

Class 2 misdemeanor."

          "'To constitute an obstruction of an officer
          in the performance of his duty, it is not
          necessary that there be an actual or
          technical assault upon the officer, but
          there must be acts clearly indicating an

     2
       The record reflects that defendant "called [Stolk] a big
ear son of a bitch."


                              - 3 -
          intention on the part of the accused to
          prevent the officer from performing his
          duty, as to obstruct ordinarily implies
          opposition or resistance by direct action.
          . . . It means to obstruct the officer
          himself not merely to oppose or impede . . .
          the officer . . . .'"

Ruckman v. Commonwealth, 28 Va. App. 428, 429, 505 S.E.2d 388, 389

(1998) (quoting Jones v. Commonwealth, 141 Va. 471, 478-79, 126

S.E. 74, 77 (1925) (citation omitted)).    Thus, "fail[ing] to

cooperate fully with an officer" or engaging in conduct which

"merely renders the officer's task more difficult" is not

proscribed by Code § 18.2-460(A).    Id.

     Here, defendant's conduct constituted direct action clearly

calculated to resist, oppose, impede and prevent Stolk from the

lawful discharge of his duties.    After intentionally disabling the

cell door, which prevented a proper lockdown, defendant refused to

exit his cell on command, and physically resisted the efforts of

Stolk and other law enforcement officers to remove him, while

cursing and threatening Stolk.    Such behavior did not simply

burden the task of a law enforcement officer, but necessitated

affirmative and violent intervention to allow the proper

performance of his duties, circumstances clearly contemplated by

Code § 18.2-460(A).

     Accordingly, we find the evidence sufficient to prove the

conviction and affirm the trial court.

                                                     Affirmed.



                                 - 4 -